UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7271


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUAN C. TORRES, a/k/a Shorty,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:01-cr-30067-JCT-1)


Submitted:   December 17, 2015            Decided:   January 6, 2016


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan C. Torres, Appellant Pro Se.      Grayson A. Hoffman, Jeb
Thomas Terrien, Assistant United States Attorneys, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan C. Torres appeals the district court’s order granting

his   18   U.S.C.   § 3582(c)(2)   (2012)   motion   for   reduction   of

sentence.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     United States v. Torres, No. 5:01-cr-30067-JCT-

1 (W.D. Va. July 15, 2015).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                AFFIRMED




                                    2